Title: From George Washington to Samuel Shaw, 3 November 1783
From: Washington, George
To: Shaw, Samuel

                        
                            By His Excellency
                             3 November 1783
                        

                  This Certifies that Captain Saml Shaw was appointed a Lt of Artillery the Army of the United States of America in 1775 the Year following he was appointed Adjutant and in 1777—Captain Lt and Brigade Major to the Corps of Artillery,—in which capacity he served untill May 1779 when he was appointed Aid De Camp to Maj. Genl Knox Commanding the Artillery with whom he remained till the Close of the War—having in 1780 been promoted to the rank of Captain of Artillery.
                  From the testimony of the superior Officers under whom Cap. Shaw has served as well as from my own Observation I am enabled to Certifie that throughout the whole course of his Services he has greatly distinguished himself in every thing that could entitle him to the Character of an Intelligent—Active & brave Officer.
                  
               